
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. Schiff introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the authority of Congress and the States to
		  regulate contributions and expenditures in political campaigns and to enact
		  public financing systems for such campaigns.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Nothing in this Constitution shall be
				construed to forbid Congress or the States from imposing content-neutral
				limitations on private campaign contributions or independent political campaign
				expenditures, or from enacting systems of public campaign financing, including
				those designed to restrict the influence of private wealth by offsetting
				campaign spending or independent expenditures with increased public
				funding.
					.
		
